The Honorable James C. Scott State Senator, District 34 State Capitol Little Rock, AR  72201
Dear Senator Scott:
This is in response to your opinion request on the following matter.
Is it constitutionally permissible for the General Assembly by statute to provide for an annual school election to not be held?
The basis for foregoing an election would be the fact that no positions are up for election and no millage increase is proposed.
Dispositive of your inquiry is Amendment No. 40 to the Arkansas Constitution, Art. 14, 3, Amendment No. 11 amended, which provides in pertinent part as follows:
   The Board of Directors of each school district shall prepare, approve and make public not less than sixty (60) days in advance of the annual school election a proposed budget of expenditures deemed necessary to provide for the foregoing purposes, together with a rate of tax levy sufficient to provide the funds therefor, including the rate under any continuing levy for the retirement of indebtedness.  If a majority of the qualified voters in said school district voting in the annual school election shall approve the rate of tax so proposed by the Board of Directors, then the tax at the rate so approved shall be collected as provided by law. In the event a majority of said qualified electors voting in said annual school election shall disapprove the proposed rate of tax, then the tax shall be collected at the rate approved in the last preceding annual school election.
Amendment No. 40 quite clearly contemplates an annual school election for the purposes provided therein.  Hence, any attempt to provide by statute for the nonoccurrence of an event which the Constitution mandates would be impermissible.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General C. Randy McNair, III.